Citation Nr: 0122514	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for 
dissection of the descending thoracic aorta


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to December 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied entitlement to compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151 for dissection 
of the aorta.

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board via a video conference at the 
RO in July 2001, a transcript of which has been associated 
with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran contends, in essence, that he suffered additional 
disability, a dissecting aneurysm of the descending thoracic 
aorta, as a result of medical treatment during VA 
hospitalization in 1998.  The veteran has argued though his 
substantive appeal, hearing testimony (Transcript 2-4, 6-7) 
and written correspondence that the basis for his claim is 
that the aneurysm of the descending thoracic aorta was an 
unforeseen event after a catheterization procedure.  He also 
questioned whether he was informed of all potential 
complications of the catheterization procedure (T 2-4).

The RO has obtained what appears to be a complete record of 
treatment during the pertinent VA hospitalization.  According 
to the VA clinical records in April 1998, the veteran had an 
abdominal aortic aneurysm (AAA) that had reached a size that 
would soon require intervention.  In May 1998 he had a 
cardiac catheterization through a left brachio-arteriotomy 
and repair was scheduled for July 1998.  

The report of VA hospitalization from July 9 to July 22, 1998 
shows the veteran had an aortic angiogram with peripheral 
runoff (AAPRO) on July 10, and that following this procedure 
he experienced an acute thoracic dissection.  Handwritten 
notes on the July 10 AAPRO report indicated the procedure was 
completed that morning and that he suffered the "aorta 
dissection" at "approx 1 P.M."  

The AAA was repaired at The Methodist Hospital in November 
1998.  The attending vascular surgeon reported having 
followed the veteran at VA for a AAA, and that on July 10, 
1998 the veteran had developed a dissection of the thoracic 
aorta.  

Upon review of the record, the Board is of the opinion that 
the record demands additional development to insure an 
informed determination on the matter.  The veteran's claim 
was filed after the October 1, 1997 effective date for 
revised regulations.  The RO, in denying compensation under 
38 U.S.C.A. § 1151 found, without independent medical 
opinion, that the evidence failed to establish a relationship 
of the dissection of the thoracic aorta to VA medical 
treatment.  The RO concluded the veteran's vessels were 
already weak on account of the AAA and what he suffered was a 
known risk of treatment.  

The veteran filed his claim in 1998 and the changes to 
38 U.S.C.A. § 1151, effective October 1, 1997, were intended 
to apply prospectively.  Unfortunately, there remains an 
absence of information that would allow for an informed 
determination, as there are no medical statements that 
adequately address the essential inquiries pertinent to a 
determination under the pertinent.  

The Board concludes that it is necessary to ask for a medical 
opinion as to the nature and extent of any additional 
disability, the causal relationship, if any, of any current 
disability from the dissection of the thoracic aorta to VA 
treatment, including the question of whether any disability 
existing after the AAPRO in July 1998 was simply coincidental 
or represented the natural progress of the original 
disability, the AAA, for which treatment was provided.  The 
Board and RO must apply the current legal standard.  

The thorough development of the claim takes on additional 
importance in light of a significant change in the law during 
the pendency of this appeal that is applicable to the matter 
being considered.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions), see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991) as applicable.  VA recently published final 
regulations to implement the statutory changes.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)). 



In light of the foregoing, the VCAA and the recently 
published implementing regulations as applied t the facts of 
this case, the Board must conclude that the current record is 
not adequately developed to allow for an informed 
determination of the claim brought under 38 U.S.C.A. § 1151.  
The case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should ask the 
appellant to provide the names, addresses 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
received for dissection of the descending 
thoracic aorta.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure his complete VA clinical 
file, which should be obtained and 
associated with the claims file.    

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.




2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A (b)(2) 
(West Supp. 2001).

3.  Thereafter, the RO should arrange for 
a VA vascular surgeon to review the 
veteran's claims file.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the review, and the 
report must be annotated by the examiner 
in this regard.  

It is requested that the examiner render 
an opinion concerning the following:  

a.  What is the degree of medical 
probability that the appellant 
developed any identifiable 
additional disability (ies) of the 
thoracic aorta, specifically claimed 
as dissection of the descending 
thoracic aorta, due to VA AAPRO or 
medical treatment during his 
hospitalization at the Audie Murphy 
VA Medical Center in San Antonio, 
Texas, from July 9 to July 22, 1998, 
and if so, what is the correct 
diagnostic classification of the 
additional disability (ies)?  


b.  If the examiner believes that 
the medical probability favors a 
relationship for such disability 
found to exist, or is at least in 
approximate balance as to whether 
there is a causal relationship 
between VA treatment and additional 
disability (ies) that are confirmed, 
the examiner should provide comments 
as to which specific components of 
the additional disability (ies) are 
due to VA treatment as opposed to 
other causes, including the 
"baseline" level of disability 
present before VA treatment and any 
disability due to the natural 
progress of the disease or injury, 
or disability which is merely 
coincidental.  The examiner should 
also address specifically whether 
the proximate cause of the 
disability was carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of the 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination or an event not 
reasonably foreseeable.

The examiner should also provide an 
opinion as to whether the 
development of a dissection of the 
descending thoracic aorta was 
contemplated risk in the consent 
form reference to "injury to 
vessels feeding arm or leg..."

If the vascular surgeon desires 
additional testing of the appellant, 
requests to examine the veteran, or 
recommends examination by any other 
specialist(s), said examination(s) and 
tests should be accomplished.  Each 
examiner is to be informed that fault or 
negligence is a factor to be considered 
in this claim.  


Finally, if the answer to any of the 
above questions can not be provided 
without resort to speculation, the 
examiner(s) should so indicate.  A 
complete rationale for any opinions 
expressed should be included in the 
report.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claim.   38 C.F.R. § 3.655 
(2000).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review any 
examination report(s) and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

The Board errs as matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all new notification and 
development procedures required by the new 
law, the VCAA of 2000 are fully complied 
with and satisfied.  38 U.S.C.A.  §§ 5102, 
5103, 5103A, 5107) (West Supp. 2001). 


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
compensation benefits for dissection of 
the descending thoracic aorta pursuant to 
the provisions of 38 U.S.C.A. § 1151. 

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


